
	
		I
		112th CONGRESS
		2d Session
		H. R. 3905
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To authorize the Secretary of Agriculture to award grants
		  for the establishment of veterans gardens that are operated by veterans and
		  designed to produce food that can be sold to individuals, schools, and
		  restaurants.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Gardens Employment and Opportunity Act.
		2.Grants for the
			 establishment of veterans gardens
			(a)FindingsCongress finds as follows:
				(1)According to the Department of Labor,
			 veteran unemployment has increased to more than twice the national average,
			 with disabled veteran unemployment being even higher.
				(2)Nearly 70 percent of all farmers in the
			 United States are over the age of 55, while only four percent are under the age
			 of 35.
				(3)It is estimated that the United States will
			 need at least one million new farmers in the next decade to meet the
			 agricultural demands of the United States.
				(4)Programs that train returning veterans with
			 farming and gardening skills have proven effective at providing employment
			 opportunities for veterans, while also enabling many veterans to become
			 successful, sustainable farmers.
				(b)AuthorityThe Secretary of Agriculture shall award
			 grants to eligible entities for the establishment of gardens that are fully
			 operated by veterans and are designed to produce food that can be sold to
			 individuals, schools, and restaurants through farmers markets or
			 otherwise.
			(c)EligibilityFor
			 purposes of this section, an eligible entity is a nonprofit organization,
			 corporation, or group of veterans that submits an application containing such
			 information and assurances as the Secretary of Agriculture may require.
			(d)PriorityIn awarding grants under this section, the
			 Secretary of Agriculture, after consultation with the Secretary of Veterans
			 Affairs, shall give priority to eligible entities seeking to establish a
			 garden—
				(1)in a location that is on the grounds of a
			 Department of Veterans Affairs medical facility; or
				(2)at another
			 location that the Secretary of Agriculture, in consultation with the Secretary
			 of Veterans Affairs, determines is convenient for the transportation of
			 patients of a Department of Veterans Affairs medical facility from such
			 facility to the proposed garden at such location for purposes of operating or
			 tending such garden.
				(e)Matching
			 fundsAs a condition of
			 receiving a grant under this section, the Secretary of Agriculture shall
			 require the recipient of the grant to provide funds or in-kind support from
			 non-Federal sources in an amount that is at least equal to the amount provided
			 by the Federal Government.
			(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 fiscal years 2012 through 2016.
			
